Citation Nr: 0001294	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-13 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE


Entitlement to compensation benefits for disability of the 
left eye under the provisions of 38 U.S.C.A. § 1151.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty for training from July 1967 
to January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) denying a claim of 
entitlement to compensation benefits for disability of the 
left eye under the provisions of 38 U.S.C.A. § 1151, 
purportedly incurred as the result of an infection that 
occurred at the site of an intravenous catheter inserted by 
VA during treatment for chest discomfort in March 1997. 


FINDING OF FACT

There is no competent medical evidence of record to 
demonstrate that the veteran suffered an additional 
disability consisting of defective vision in the left eye as 
the result of treatment administered by VA beginning in March 
1997.


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for defective vision in the left eye as the 
result of treatment administered by VA beginning in March 
1997 is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran asserts he has vision loss in his left eye that 
was incurred as a direct result of the administration of 
medical care by VA.  VA medical records reflect that in March 
1997 the veteran was admitted to the critical care unit at 
the Wadsworth VA Medical Center (MC) complaining of chest 
discomfort.  While in the emergency room when he first 
arrived at the VAMC, an internal jugular intravenous (IV) 
line was placed.  The veteran subsequently developed an 
infection at that IV line.  The infection affected his right 
eye, rendering it temporarily almost blind.  As the infection 
resolved, some improvement in vision was noted, but the 
veteran was still unable to see clearly.  The veteran 
repeatedly refused treatment that involved injections in the 
eye, and instead used topical and oral medications.  The 
final diagnoses in May 1997 were recent acute myocardial 
infarction, visual impairment of the right eye due to orbital 
infection from central line, insulin dependent diabetes 
mellitus, history of chronic alcoholism, muscle pain due to 
loss of muscle mass, and anemia with a hematocrit of 30 
percent.  

There is no indication in the medical records that the 
veteran's left eye was affected by the infection, and in a 
report dated at the end of March 1997 the left eye was clear 
and reactive, whereas the right eye was injected, red, 
dilated pupil minimally responsive, with some corneal 
clouding.  Records dated in April 1997 recorded his vision in 
the left eye as 20/40-1, 20/30, 20/100-1, and in May 1997 
20/50.  

In September 1997, entitlement to compensation under 
38 U.S.C.A. § 1151 was granted for right eye vision loss due 
to infected catheter in neck, and rated 30 percent disabling 
under Diagnostic Code 6070.  Entitlement to compensation 
under 38 U.S.C.A. § 1151 for a left eye blurred vision due to 
the infected catheter was denied.  The veteran filed a Notice 
of Disagreement in April 1998, and was furnished a Statement 
of the Case (SOC) in July 1998.  In his substantive appeal he 
asserted a VA physician at Iron Mountain VAMC told him he is 
legally blind in both eyes.  VA treatment records were 
obtained that showed the veteran complained of blurry vision 
in the left eye in October 1997.  In July 1998 he reported 
that two months earlier he noticed that vision in his left 
eye started to become blurred.  On examination, unaided 
visual acuities of hand motion were noted.  External findings 
revealed no restriction of extraocular muscle movement, 
intact pupil reflexes, grade 1+ nuclear sclerosis of the 
crystalline lens, no signs of rubeosis.  Intraocular pressure 
was 18 mm, there was no sign of neovascularization of the 
disk.  Cup to disk ratio was 0.6/0.6, 3 diopters cupping.  
The macular area showed no apparent defect, and no apparent 
active diabetic retinopathy.  Refractive findings were -1.50 
sphere.  Corrected visual acuities were 20/400.  The 
diagnosis was idiopathic vision loss requiring no treatment.  
Other medical records were obtained but did not address a 
loss of vision in the left eye.  

In an April 1999 VA compensation and pension examination, the 
examiner noted the veteran's medical history.  Upon 
examination the veteran's visual acuity was hand motion at 
one foot, both at near and at distance.  He noted no change 
with corrective lens and no improvement with pinhole.  He was 
able to reach for the occluder easily and had no trouble 
navigating the room.  When near vision was checked, the 
veteran reported he was unable to see anything on the card.  
He had no complaints of diplopia or visual field loss, but 
was unable to perform visual field to confrontations due to 
his alleged visual field acuity.  No afferent pupillary 
defect was noted.  His external examination was within normal 
limits, and slit lamp examination showed lids and lashes 
within normal limits as well.  His cornea was clear, and his 
anterior chamber was deep and quiet.  His iris was without 
rubeosis, motility was full, and applanation tonometry was 14 
in his left eye.  Cup to disk ratio was approximately 0.3 
bilaterally.  No pallor or edema were noted, macula and 
periphery were flat in both eyes, and blood vessels were 
within normal limits.

The examiner's diagnosis was decreased vision bilaterally.  
The examiner questioned the veteran's effort, and noted that 
two years after the incident the veteran's acuity was 20/50 
with poor effort.  With regard to whether the veteran 
suffered a vision loss as the result of the infection he had 
during VA treatment beginning in March 1997, the examiner 
noted that the records from that hospitalization do not 
reflect that the left eye was involved.  Furthermore, an eye 
examination two years after the incident and one year prior 
to the current examination reported visual acuity of at least 
20/50.  The examiner concluded that, as he found no clinical 
evidence to support the current level of visual loss, he had 
no identifiable cause of the visual loss.  He added:  "I do 
not believe his current visual loss [is] related to the 
incident or the infection in May of 1997."  The veteran was 
provided with a Supplemental Statement of the Case in June 
1999.  



Applicable Laws and Regulations

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

The applicable statute and regulations provide that when any 
veteran suffers an injury or aggravation of an injury as the 
result of VA hospitalization, medical or surgical treatment, 
submission to an examination, or the pursuit of a course of 
vocational rehabilitation, and not as a result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(a), 3.800 
(1998).  

For purposes of establishing a well-grounded claim under 
38 U.S.C.A. § 1151 (§ 1151), the requirements are as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

At the time the veteran filed his claim for compensation 
under § 1151, there was no requirement that the increased 
disability be caused by fault on the part of VA.  
Subsequently, § 1151 was amended to include a requirement of 
fault for claims filed on or after October 1, 1997.  See VA 
O.G.C. Prec. No. 40-97 (December 31, 1997).  As this claim 
was filed prior to that change, however, the version of the 
law that did not require a finding of fault on the part of VA 
is for application in this case.  While the veteran is not 
required to show negligence, error in judgment or other fault 
in the medical treatment furnished by VA to the veteran in 
1992, Brown v. Gardner, 115 S.Ct. 552 (1994), he still has 
the burden of submitting cognizable evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim under the provisions of 38 U.S.C.A. § 1151 is plausible 
or capable of substantiation. That is, the veteran must 
submit competent evidence that the asserted left eye 
disability occurred as a result of VA treatment.  38 U.S.C.A. 
§§ 1151, 5107(a).  

The Board points out that in the SOC, the RO incorrectly 
explained that it was necessary to prove that VA was at 
fault, and that fault caused the resulting disability.  The 
RO went on to explain that the reason it denied this 
particular claim was that the evidence did not support a 
finding that the veteran has a disability manifested by loss 
of vision in the left eye, and that there was no nexus 
between a current left eye disability and the VA treatment, 
concluding the claim was not well grounded.  Although the RO 
erroneously referred to a fault requirement, failure to meet 
that fault requirement was not the reason the RO denied this 
claim.  Therefore, to remand this case to the RO to consider 
the claim in light of the regulation that requires no showing 
of fault by VA would be pointless in light of VA's 
determinations that the claim is not well grounded.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Analysis

The veteran reports that he was told by a VA examiner at the 
Iron Mountain VA medical facility that he is legally blind in 
the left eye.  He argues that his vision loss in the left eye 
was caused by treatment administered by VA beginning in March 
1997.  As noted above, entitlement to compensation under the 
provisions of § 1151 for vision loss in the right eye has 
already been granted; the basis for that grant was that the 
veteran sustained right eye vision loss as the result of a 
staph infection that began in an IV line during VA treatment 
administered beginning in March 1997.  

Before assessing the claim on its merits, the Board must 
first evaluate whether the veteran has submitted a well-
grounded claim.  The April 1999 VA examination diagnoses 
bilateral vision loss, so the first step of the analysis of 
whether this claim is well grounded, that is, whether there 
is medical evidence of a current disability, has been met.  
Jones.  

The next step requires a record that includes medical 
evidence of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code.  Among the 
medical evidence of record there is only one opinion that 
addresses whether the left eye vision loss was incurred or 
aggravated by the care administered by VA.  That opinion is 
found in the April 1999 VA examination report.  In that 
report, the physician opined that if the veteran indeed has a 
left eye vision loss, it is not related to the VA medical 
care administered in 1997.  

With regard to the veteran's belief that his left eye 
defective vision is the result of VA medical care, the Board 
notes that, while the veteran is competent to testify as to 
symptomatology he has experienced at any time, he is not 
competent to offer a medical opinion that the infection that 
damaged his right eye in 1997 also caused additional 
disability in his left eye.  In this regard, the Board points 
out that a lay person, untrained in the field of medical 
diagnostics, is incompetent to offer an opinion which 
requires specialized medical knowledge.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Neither the veteran nor his representative has 
offered any competent medical evidence in support of the 
claim on appeal; neither the veteran's statements, other lay 
statements, nor the representative's arguments constitute 
competent medical evidence because there is no indication 
that they have the medical training, expertise, or diagnostic 
ability to competently link the veteran's hospital course or 
medical or surgical treatment with subsequent symptomatology.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Based on the foregoing, the Board finds there is no support 
for a finding that the veteran has vision loss in the left 
eye that was incurred or aggravated by VA medical care.  
Similarly, there is no evidence that supports a finding of a 
nexus between the present disability and the VA 
hospitalization.  As neither the second nor the third steps 
of the Jones analysis of a well-grounded claim for 
entitlement to compensation under § 1151 have been met, the 
Board finds the claim is not plausible.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997). 

Finally, as the veteran's claim does not cross the threshold 
of being a well-grounded claim, a weighing of the merits of 
the claim is not warranted, and the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
loss of vision in the left eye as the result of medical care 
administered by VA is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

